DUNN, Justice,
dissenting.
I respectfully dissent. The record indi-* cates that appellant was charged by information with the offense of possession of a prohibited weapon. In summary, the judgment recites, “The defendant having been charged with the misdemeanor offense of speeding in this cause,” was arraigned in open court, pled not guilty to the charge of speeding, evidence was submitted, and the court found the appellant guilty of the offense of “Carrying A Prohibited Weapon.”
The record in this case does not contain a statement of facts. The majority opinion must assume that the evidence presented by the State supports the trial court’s finding that appellant is guilty of the offense of carrying a prohibited weapon, that he was actually arraigned on the offense of carrying a prohibited weapon, and that he pled not guilty to that charge.
Speeding and carrying a prohibited weapon are two separate and distinct offenses. Neither is a lessor included offense of the other. Each requires different elements to support conviction. Without the statement of facts this Court cannot determine that the evidence supports the court’s finding the appellant guilty of the offense of carrying a prohibited weapon.
In Brim, cited by the majority, the record contained evidence that the defendant pled “guilty” to the misdemeanor charge of “making a false statement in writing” and the trial court found the defendant guilty of the felony offense of “false swearing.” The reformation was to find the defendant guilty of the misdemeanor offense of “making a false statement in writing.”
In this case, appellant plead “not guilty,” and the only evidence to show what charge he pled “not guilty” to is contained in the judgment of the court. The judgment states he pled not guilty to the offense of “speeding.”
*3In Brim, when the defendant pled guilty to the charge as recited in the information, the appellate court did not require a statement of facts to reform the judgment because the record revealed that the offense charged and the offense to which the defendant pled guilty were one and the same. The guilty plea dispensed with the need for a statement of facts to reform the judgment and support the guilt of the defendant as reformed.
In this case, I would find that there is insufficient “data and evidence” to allow a reformation of this judgment and would sustain appellant’s point of error.